
	
		II
		111th CONGRESS
		2d Session
		S. 3301
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Wyden (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish an Online Voter Registration grant
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Online Voter Registration Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Americans have
			 become increasingly comfortable with using the Internet for a wide range of
			 purposes, including gathering information, purchasing items, performing
			 financial transactions, and obtaining information and services from the
			 Government.
			(2)In 2008, 74
			 percent of adults in the United States reported using the Internet, according
			 to the Pew Internet and American Life Project. Of those adults, 89 percent
			 reported using the Internet to find information, 71 percent made purchases over
			 the Internet, 70 percent read news online, 56 percent looked up campaign or
			 political information, 55 percent utilized online banking, and 59 percent
			 visited Government Internet Web sites.
			(3)The Internet is
			 well-suited to allow individuals to provide and update personal information.
			 Completing such tasks online saves time, reduces paper, increases efficiency,
			 and lowers costs.
			(4)Many States
			 already allow citizens to access Government services online, including renewing
			 driver’s licenses and registering cars.
			(5)Two States,
			 Arizona and Washington, have already implemented online voter registration
			 systems, and a number of other States are in the process of adopting online
			 voter registration systems.
			(6)Although 2008 was
			 the first election cycle that the online voter registration system was in place
			 in Washington State, in the month prior to the general election, voter use of
			 the online voter registration system exceeded that of mail-in registration
			 cards by more than 20 percent.
			(7)Younger adults
			 who are registering to vote for the first time are the most adept Internet
			 users and expect to be able to accomplish most tasks online. In 2008, 87
			 percent of adults age 18 to 29 used the Internet. In Washington State, voters
			 age 18 to 24 had the highest rate of use of its online voter registration
			 system.
			(8)During the 2008
			 election cycle, Washington State processed about 130,000 online voter
			 registration transactions.
			(9)Implementing an
			 online voter registration requires an initial investment to purchase the needed
			 technology and to input existing voter information into the registration
			 database. Washington State, for example, spent $278,000 to establish its online
			 voter registration system.
			(10)Once in place,
			 online voter registration systems allow the processing of new voter
			 registrations, changes of address or party, and requests for absentee
			 ballots.
			(11)Washington State
			 reports that it costs approximately 25 cents to process paper voter
			 registration cards and 43 cents to process those submitted via the department
			 of motor vehicles in compliance with the National Voter Registration Act of
			 1993 (42 U.S.C. 1973gg et seq.). Voters must also pay postage costs for
			 registration cards sent through the mail. Once in place, the online voter
			 registration system requires no processing by staff in order to complete a
			 transaction, and therefore has no per transaction cost. For the 2008 general
			 election, the online voter registration system saved Washington State $32,500,
			 and saved consumers $54,600 in postage costs, which resulted in total savings
			 to the State and consumers of over $87,000.
			3.DefinitionsIn this Act:
			(1)ElectionThe term election means any
			 general, special, primary, or runoff election.
			(2)Participating StateThe term participating State
			 means a State receiving a grant under the Online Voter Registration grant
			 program under section 4.
			(3)StateThe term State means a State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, or a territory or possession of the United States.
			4.Online voter registration grant
			 program
			(a)EstablishmentThe Election Assistance Commission shall
			 establish an Online Voter Registration grant program (in this section referred
			 to as the program).
			(b)PurposeThe purpose of the program is to make
			 grants to participating States solely for the implementation of online voter
			 registration systems.
			(c)Limitation on use of fundsIn no case may grants made under this
			 section be used to reimburse a State for costs incurred in implementing online
			 voter registration systems at the State or local government level if such costs
			 were incurred prior to October 1, 2009.
			(d)ApplicationA State seeking to participate in the
			 program under this section shall submit an application to the Election
			 Assistance Commission containing such information, and at such time, as the
			 Election Assistance Commission may specify.
			(e)Amount and awarding of implementation
			 grants; duration of program
				(1)Amount of implementation grants
					(A)In generalThe amount of an implementation grant made
			 to a participating State shall be $150,000.
					(B)Continuing availability of funds after
			 appropriationAn
			 implementation grant made to a participating State under this section shall be
			 available to the State without fiscal year limitation.
					(2)Awarding of implementation grants
					(A)In generalThe Election Assistance Commission shall
			 award implementation grants during each year in which the program is
			 conducted.
					(B)One grant per stateThe Election Assistance Commission shall
			 not award more than 1 implementation grant to any participating State under
			 this section over the duration of the program.
					(3)DurationThe program shall be conducted for a period
			 of 5 years.
				(f)RequirementsA participating State shall establish and
			 implement an online voter registration system which individuals may use to
			 register to vote, update voter registration information, and request an
			 absentee ballot in the State.
			(g)Best practices, technical assistance, and
			 reports
				(1)In generalThe Election Assistance Commission
			 shall—
					(A)develop, periodically issue, and, as
			 appropriate, update best practices for implementing online voter registration
			 systems;
					(B)provide technical assistance to
			 participating States for the purpose of implementing online voter registration
			 systems; and
					(C)submit to the appropriate committees of
			 Congress—
						(i)annual reports on the implementation of
			 such online voter registration systems by participating States during each year
			 in which the program is conducted; and
						(ii)upon completion of the program conducted
			 under this section, a final report on the program, together with
			 recommendations for such legislation or administrative action as the Election
			 Assistance Commission determines to be appropriate.
						(2)ConsultationIn developing, issuing, and updating best
			 practices, developing materials to provide technical assistance to
			 participating States, and developing the annual and final reports under
			 paragraph (1), the Election Assistance Commission shall consult with interested
			 parties, including—
					(A)State and local election officials;
			 and
					(B)voting rights groups, voter protection
			 groups, groups representing the disabled, and other civil rights or community
			 organizations.
					(h)Authorization of appropriations
				(1)GrantsThere are authorized to be appropriated to
			 award grants under this section, for each of fiscal years 2010 through 2016,
			 $1,800,000, to remain available without fiscal year limitation until
			 expended.
				(2)AdministrationThere are authorized to be appropriated to
			 administer the program under this section, $200,000 for the period of fiscal
			 years 2010 through 2016, to remain available without fiscal year limitation
			 until expended.
				(i)Rule of constructionNothing in this Act may be construed to
			 authorize or require conduct prohibited under any of the following laws, or to
			 supersede, restrict, or limit the application of such laws:
				(1)The Help America Vote Act of 2002 (42
			 U.S.C. 15301 et seq.).
				(2)The Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.).
				(3)The Voting Accessibility for the Elderly
			 and Handicapped Act (42 U.S.C. 1973ee et seq.).
				(4)The Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff et seq.).
				(5)The National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg et seq.).
				(6)The Americans with Disabilities Act of 1990
			 (42 U.S.C. 12101 et seq.).
				(7)The Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.).
				
